Citation Nr: 1708672	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  12-15 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee Educational Center





THE ISSUE

Entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill) at a rate in excess of 80 percent.





ATTORNEY FOR THE BOARD

J. Smith, Counsel





INTRODUCTION

The Veteran served on active duty from November 2001 to January 2007 in the United States Army.  He was awarded the Combat Action Badge and the Combat Medical Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Muskogee RO has current jurisdiction.

In June 2014 the Board remanded the appeal for further development.


FINDINGS OF FACT

1.  The Veteran's enlistment contract documents that he enlisted into the U.S. Army under a Loan Repayment Program (LRP). 

2.  The Department of Defense (DoD) has confirmed that the Veteran enlisted in the Army under a LRP with a 3-year period of service obligation extending from November 26, 2001 through November 25, 2004. 

3.  The Veteran's creditable active duty service extends from November 26, 2004 to January 7, 2007, a period of more than 24 months but less than 30 months; additionally, he was not discharged due to a service-connected disability. 


CONCLUSION OF LAW

The criteria for educational assistance under the Post 9/11 GI Bill at a rate in excess of 80 percent have not been met.  10 U.S.C.A. § 2171 (West 2014); 38 U.S.C.A. 3311, 3322, 5103, 5107 (West 2014); 38 C.F.R. §§ 21.9505, 21.9520, 21.9640 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Chapter 33 of Title 38, United States Code, sets forth provisions to allow for educational assistance for members of the Armed Forces.  See 38 U.S.C.A. §§ 3301-3324 (West 2014).  A threshold requirement for Chapter 33 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 33 educational assistance, an individual must first show that he had active duty service after September 10, 2001, met certain minimum service requirements, and made an irrevocable election to receive benefits under 38 U.S.C. Chapter 33.  38 C.F.R. § 21.9520 (2016).

A period of service counted for purposes of repayment of an education loan under 10 U.S.C.A. Chapter 109, known as the LRP, may not be counted as a period of active duty service for entitlement to educational assistance under the Post-9/11 GI Bill.  38 U.S.C.A. § 3322(b); 38 C.F.R. § 21.9505.

The aggregate length of creditable active duty service after September 10, 2001 determines the percentage of maximum amounts payable under the Post-9/11 GI Bill.  VA regulations provide the following percentages, in pertinent part: 80 percent with at least 24 months, but less than 30 months, of creditable active duty service; 90 percent with at least 30 months, but less than 36 months, of creditable active duty service; 100 percent with at least 36 months of creditable active duty service or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.  38 C.F.R. § 21.9640. 

Following the Veteran's application for education benefits under the Post-9/11 GI Bill, in an October 2011 determination the RO granted eligibility for benefits and found that he was entitled to receive 80 percent of the maximum benefits payable under Chapter 33.  This percentage determination was based on his length of creditable active duty service.  The Veteran's service from November 2001 to November 2004, approximately 36 months, was treated as being under an LRP obligation.  Accordingly, the RO did not count this period of service in its computation of the Veteran's creditable active duty service.  The Veteran's creditable active duty service was therefore treated as including 773 days (approximately 25 months and 13 days), resulting in his receipt of 80 percent of the maximum payable benefits.  38 C.F.R. § 21.9640.

The Veteran reports that service department personnel failed to put his student loans into deferred status, causing his loans to go into default even though he had enlisted under a LRP.  He states that he ultimately paid the loans himself rather than risk further damage to his credit.  He argues that that because his participation in the LRP failed to result in the repayment of his loans, this period of service should be counted towards his Post-9/11 GI Bill benefits, not as a LRP obligation.

In June 2014, the Board remanded the appeal in order to obtain any additional personnel records, including those pertaining to his enlistment and to any action taken by the service department under a LRP.  The RO was also to contact the service department and determine whether any period of the Veteran's service was actually counted for purposes of repayment of an educational loan.

The Veteran's DD Form 214 indicates that his total length of active service was 5 years, 1 month and 12 days.  His service personnel records and enlistment contract records obtained on remand document that he enlisted under the provisions of the LRP.  In October 2016, a response from the DoD confirmed that the Veteran's LRP obligation extended from November 26, 2001 to November 25, 2004 with no delimiting date.  The DoD stated that the Veteran may contact Human Resources Command (HRC) if he believes he still has loans that are covered under the LRP.  It stated that if the Veteran has not received any payments from the LRP and would like the obligation removed, he must contact the U.S. Army Board for the Correction of Military Records (ABCMR)/Army Review Board's Agency (ARBA) and request his contract be changed.  The DoD further indicated that if relief is provided, HRC will be contacted to amend any LRP records and remove his obligation.  

The Board finds that the Veteran's three-year period of service obligation identified by the DoD cannot be counted as a period of service for entitlement to educational assistance under the Post-9/11 GI Bill.  38 U.S.C.A. § 3322 (b).  The remainder of his active duty, from November 26, 2004 to January 7, 2007, represents the total amount of his creditable service for purposes of determining the appropriate qualifying payment rate for Chapter 33 educational benefits.  Under the applicable regulation, the duration of his creditable service is at least 24 months, but less than 30 months, warranting a maximum payment rate amount of 80 percent, as is currently assigned.  38 C.F.R. § 21.9640 (a). 

The Board is sympathetic to the Veteran's report that the Army failed to fulfill its obligation to repay his education loans, and now his LRP is counting against him in receiving educational benefits.  The record shows the Veteran has already contacted the ABCMR once, in an effort to receive an $8000 enlistment bonus and $6000 under the LRP, in reimbursement for payments he made toward his student loans.  In September 2011, the ABCMR granted his request for the enlistment bonus, but denied payment under the LRP.  The ABCMR found that it was unknown whether the student loans were in good standing when the Veteran enlisted, a prerequisite for payment.  Regardless, however, the loans, which had gone into default at some point, were ultimately paid by the Veteran and as such, were no longer payable under the LRP.  The ABCMR further found that the Veteran's loans were not federally insured under one of the programs that qualified under the LRP at the time.  For these reasons, the ABCMR found no basis for paying the student loans under the LRP.

The Board fully appreciates the Veteran's argument that the ABCMR's September 2011 determination indicates that the Army enlisted him under the LRP, a program for which he was not even eligible, that the Army damaged his credit by not making payments, and that the LRP is now preventing him from obtaining full education benefits.

However, the law is dispositive.  See Sabonis v Brown, 6 Vet. App. 426 (1994).  The record is clear that the Veteran enlisted under the provisions of the LRP and incurred the associated obligated service.  The matter of amending the Veteran's records and removing the LRP obligation must be addressed with the DoD through the channels identified in their October 2016 response.  The Board is without authority to amend the Veteran's military records, and is bound by the controlling statutes and regulations.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994) ("no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.")

From November 26, 2004 to January 7, 2007 the Veteran had at least 24 months, but less than 30 months, of creditable active duty service, and is thus entitled to the 80 percent rate of benefits payable under Chapter 33, Post-9/11 GI Bill education assistance benefits.  There are no additional periods of qualifying service.  There is also no indication that he was discharged due to his single service-connected disability, posttraumatic stress disorder, as contemplated by the 100 percent rate.  See, e.g., September 2007 Rating Decision; service treatment records.  His DD Form 214 shows that he was not discharged from service due to a service-connected disability but due to the completion of his required active service, as denoted by his separation code of MBK.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis, 6 Vet. App. at 426.

Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim, as well as a duty to provide assistance to substantiate a claim.  The United States Court of Appeals for Veterans Claims (Court) has held, however, that these provisions do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barber v. Principi, 16 Vet. App. 132, 138 (2002). VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032.  

In any event, the United States Court of Appeal for Veterans Claims (Court) has held that the Veteran's Claims Assistance Act is inapplicable to matters of pure statutory interpretation such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  As set forth in these provisions, pre-decisional notification is not necessary when a claim cannot be substantiated because there is no legal basis for the claim, or where undisputed facts render the claimant ineligible for the claimed benefit.  38 C.F.R. § 21.1031 (b) (2014).  

Here, the Veteran's application for educational benefits was granted, which substantiated the claim.  The present issue pertains to the rate of that benefit.  The record reflects that the Veteran is aware that additional active duty service could be shown to arrive at a higher rate of the awarded benefit.  Additionally, all relevant evidence is of record regarding the length of the Veteran's active duty service.  In this regard, the Board is satisfied that the RO substantially complied with its June 2014 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ obtained personnel records and contacted the service department as requested.

As the undisputed facts render the Veteran ineligible for his claimed benefit, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and to assist.


ORDER

An educational benefit level in excess of 80 percent under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill) is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


